Name: Commission Regulation (EC) No 1641/94 of 6 July 1994 amending Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the common customs tariff
 Type: Regulation
 Subject Matter: foodstuff;  tariff policy;  economic analysis;  plant product;  deterioration of the environment
 Date Published: nan

 No L 172/ 12 Official Journal of the European Communities 7. 7. 94 COMMISSION REGULATION (EC) No 1641/94 of 6 July 1994 amending Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the scope of the subheading in question should be specified, by replacing Additional note 1 to Chapter 23 by the note given in Article 1 of this Regulation ; Whereas the Customs Code Committee  Tariff and Statistical Nomenclature Section has not given its opinion within the time-limit indicated by its Chariman, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff ('), as last amended by Commission Regulation (EC) No 882/94 (2), and in particular Article 9 thereof, HAS ADOPTED THIS REGULATION : Whereas in order to ensure uniform application of the Combined Nomenclature, it is necessary to adopt provi ­ sions concerning the classification of residues of starch manufacture ; Whereas CN code 2303 10 19 includes only residues from the manufacture of starch from maize, but do not cover blends of such residues with products derived from other plants or products derived from maize otherwise than in the course of production of starch by the wet process ; Article 1 The following Additional Note shall replace the actual Additional note 1 to Chapter 23 of the Combined Nomenclature in the Annex to Regulation (EEC) No 2658/87 : ' 1 . Subheading 2303 10 19 includes only residues from the manufacture of starch from maize and does not cover blends of such residues with products derived from other plants or products derived from maize otherwise than in the course of the production of starch by the wet process. These residues may, however, contain residues from the extraction of maize germ oil by the wet milling process, screenings from maize used in the wet process in a proportion not exceeding 15 % by weight and residues of maize steep-water, from the wet process, including residues of steep-water used for the manufacture of alcohol or of other starch derived products . Their starch content may not exceed 28 % by weight on the dry product in accordance with the method contained in Annex I.I to Directive 72/199/EEC of the Commission and their fat content cannot exceed 4,5 % by weight on the dry product determined in accordance with method A contained in Annex I to Directive 84/4/EEC of the Commission.' Whereas, these residues may, however, contain residues from the extraction of maize germ oil by the wet milling process, screenings from maize used in the wet process in a proportion not exceeding 1 5 % by weight, and residues of maize steepwater, arising from the wet process, in ­ cluding residues of steep-water used for the manufacture of alcohol or of other starch derived products ; Whereas residues from the manufacture of starch from maize by the wet process have a starch content not exceeding 28 % by weight on the dry product in accor ­ dance with the method contained in Annex I.I to Direc ­ tive 72/199/EEC of the Commission (3), as amended by Directive 93/28/EEC (4), and a fat content which does not exceed 4,5 % on the dry product determined in accord ­ ance with method A contained in Annex I to Directive 84/4/EEC of the Commission Is) ; Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 July 1994. (') OJ No L 256, 7. 9. 1987, p. 1 . (J) OJ No L 103, 22. 4. 1994, p. 5. (3) OJ No L 123, 19 . 5. 1972, p . 6. (4 OJ No L 179, 22. 7. 1993, p . 8 . 0 OJ No L 15, 18 . 1 . 1984, p. 28. No L 172/137. 7. 94 Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 July 1994. For the Commission Christiane SCRIVENER Member of the Commission